Emery, J.
The act of Sullivan Lothrop, one of the overseers of the poor of St. Albans, in paying, or allowing to Cornville a bill for supplies furnished the pauper, assuming him to have been acting for the board, ivas properly admitted as evidence tending to show the pauper’s settlement in St. Albans, though it was by no means conclusive. Weld v. Farmington, 68 Maine, 301; Fairfield v. Oldtown, 73 Maine, 573. But the casual remark of John L; Field, another overseer of the poor of St. Albans, unconnected with any act, is not within the principle of those cases. It is the acts, and not the words of the overseers, that are evidence. Their words are only admissible evidence, when accompanying their acts, and as part of their acts. Corinna v. Exeter, 13 Maine, 321. The letter, which was admitted in Fairfield v. Oldtown, supra, was written in the course of official correspondence. Its statements were res gestae made while transacting official business and as part of the business. It was in the nature of a document.
*179In the caso before us there was no talk with Field about official business. The meeting with him was casual in a distant town. Judkins did not aocost him to talk about the business.. He only complained of Lothrop’s treatment of him, and of the-refusal to give him a receipt. He did not ask anything of Field. Field did not assume to do anything. The business had I been done. He only answered Judkin’s remark about his treatment. He said "it (the treatment, the not giving the receipt); was all right, that they were in hopes of getting rid of Cooley-sometime.” This was the merest casual remark, unofficial, and unconnected with any act. It was simple opinion, and hearsay at that. No authority has been cited for its admissibility, andi we think its admission was an error, harmful to the defendant town of St. Albans.

Exceptions sustained.

Peters, C. J., Danforth, Virgin, Foster and Haskell,., JJ., concurred.